DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 filed November 25, 2020, are pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark Nikolsky (Reg. No. 48,319) on August 19, 2022.
The application has been amended as follows: 
In claim 1, line 7 on page 29, insert --a dataset including-- before “a plurality of images”
In claim 3, lines 17-18 on page 29, delete “while being robust towards noise and partial occlusions”
In claim 8, line 15 on page 30, insert --a dataset including-- before “a plurality of images”
In claim 10, lines 2-3 on page 31, delete “while being robust towards noise and partial occlusions”
In claim 15, line 5 on page 32, insert --a dataset including-- before “a plurality of images”
In claim 17, line 15 on page 32, delete “while being robust towards noise and partial occlusions”

In view of this amendment, claims 1-20 remain pending.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance.
‘Rocco’ (“Convolutional Neural Network Architecture for Geometric Matching,” 10 Oct. 2019) can be considered the closest prior art.  Rocco teaches some aspects of the claimed invention.  For example, Rocco generates a loss function (Sec. 5.1), trains a neural network (Sec. 5) using the loss function (Sec. 5.1) and a dataset including a plurality of images (Sec. 5.2) to learn to align contours with progressively increasingly complex forward transforms (Sec. 4.4, Fig. 6, image A is aligned with B in two stages; Stage 1 uses a forward affine transform and Stage 2 uses a thin plate spline (TPS) forward transform, which is more complex than affine, so the complexity of the forward transforms is progressively increasing; This alignment is performed during training in order to evaluate loss function and learn network parameters – see e.g., Fig. 1, top; The alignment generally aligns contours between the images – see e.g. Fig. 10), and aligns an attribute of an image of the dataset using the trained neural network (Fig. 6, objects in images A and B are aligned using the trained network).  
However, Rocco does not teach all elements of the claimed invention.  In one example, Rocco only computes forward transforms and does not also compute backward transforms.  I.e. Image A is warped to match Image B, but Image B is not warped to match Image A (Fig. 6).  In another example, Rocco only computes its transforms at a single scale and does not compute them over increasing scales as required by the claimed invention.  
For at least these reasons, Rocco does not anticipate the claimed invention.  Furthermore, the evidence of record is not sufficient to establish that it would have been obvious to one of ordinary skill in the art to modify Rocco in a manner that would cure these deficiencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
‘Ayush’ (US 2021/0142539 A1)
Aligns person contour/silhouette with garment image using progressively increasing complex forward transforms – Fig. 3, fine transform                     
                        ∆
                        θ
                        +
                        θ
                    
                 is more complex than coarse transform                     
                        θ
                    
                
Does not perform backward transforms or compute transforms over increasing scales
‘Hanocka’ (“ALIGNet: Partial-Shape Agnostic Alignment via Unsupervised Learning,” 2018)
Trains a neural network to align contours using forward transforms – e.g., Fig. 3, FFD is forward transform
Does not perform backward transforms or compute transforms over increasing scales
Uses a single forward transform, and therefore does not use progressively increasing complex forward transforms
‘Sun’ (“PWC-Net: CNNs for Optical Flow Using Pyramid, Warping, and Cost Volume,” 2018)
Teaches examples of incorporating pyramid representation (which includes image or feature representations over increasing scales) into a neural network architecture that performs warping alignment – e.g., Fig. 3

‘Wang’ (“Occlusion Aware Unsupervised Learning of Optical Flow,” 2018)
Example of calculating backward transform in addition to forward transform in order to handle occlusion – e.g., Fig. 2

The following reference is NOT considered prior art, but nonetheless is considered pertinent to applicant’s disclosure.
‘Veeravasarapu’ (“ProAlignNet: Unsupervised Learning for Progressively Aligning Noisy Contours,” 2020)
Largely corresponds to the disclosure of the instant application and cites additional related prior art

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY E SUMMERS whose telephone number is (571)272-9915. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY E SUMMERS/Examiner, Art Unit 2669